DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn rejections
	Rejections of record under 35 USC 102(a)(1) and 35 USC 103 over Dow et al as set forth in the office action dated 1/11/21 are withdrawn in view of amendments to the claims filed on 4/12/21.   A new rejection over the same art is applied and a reply to applicant’s remarks as they apply to the new rejection follows the text of the rejection.
	Rejection of claims 1-14, 18, 20, 22, 30-37 and 39 on the grounds of non-statutory double patenting over claims of US 10,653.656 is withdrawn in view of amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-10, 14, 20, 22, 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al (US 2016/0367570 A1).
Scope of prior art
Dow et al teach topical compositions and their utility in a method of treating psoriasis.  Regarding compositions Dow et al teach halobetasol propionate and tazarotine as active ingredients and state that in addition to active ingredients the composition comprises one or more dermatologically acceptable ingredients such as liquid oils, waxes, viscosity modifying agents, etc (paragraph [0039] provides full list of types of excipients that can be present).  Regarding emulsifying agents, Dow et al teach “A surfactant or emulsifier is included, if desired or required” and teach sorbitan monooliate as well as copolymers of acrylic acid and acrylate esters (pemulen) as suitable emulsifying agents (paragraphs [0042] and [0043]).
In Table 3, paragraph [0054], Dow et al teach an example of their emulsion composition comprising:
Hapobetasol propionate
 Diethyl Sebacate – 2.97wt%
Sorbitan monooleate – 0.1wt%
Carbomer homopolymer type A – 0.6wt%
Carbomer copolymer type B (Pemulen) – 0.4wt%
Water

Ascertaining the difference

Obviousness
One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to modify the composition of Dow and arrive at the instantly claimed composition.
At issue is whether it would have been obvious for one skilled in the art to:
A) Exclude carbomer copolymer type B from the composition in paragraph [0054] of Dow.
or B) Substitute carbomer copolymer type B with another equivalent compoenent.

With regards to point (A) – Dow teaches that one or more emulsifying agent can be present in a composition.  Sorbitan monooleate which is included in the Dow composition is an emulsifying agent.  One would have found it obvious to exclude carbomer copolymer type B with an expectation that the resulting composition would be suitable for treatment of psoriasis.  The resulting composition would have the required active components and additional excipients within the scope of Dow’s disclosure.

With regards to point (B) – One skilled in the art would have found it obvious to substitute carbomer copolymer type B for a different emulsifier selected from the list in paragraph [0042].  One would view the emulsifiers to be equivalents that carry out the same function and would expect the resulting formulation to be suitable for treatment of psoriasis.  

From the reading of Dow’s disclosure it is apparent that Permulen (carbomer copolymer type B) is not a required component of the composition.  Paragraph [0043] states “In addition, polymeric emulsifiers 

This rejection can be overcome by a showing of unexpected results.  Examiner has considered the results presented in the instant specification.  Example 2, Table 2 on page 27 of the specification (paragraphs [0091] – [0093]) presents data comparing stability of formulations A through D have different carbomers of mixtures thereof present.  This example represents comparative analysis of the instantly claimed composition and composition of Dow.  Formulations B and D represent instant composition, Formulation A represents formulation of Dow.  In paragraph [0093] specification states that all of the compositions were found to be stable.   This finding supports the argument presented in this rejection.  Composition with and without carbomer copolymer type B are equivalent.  

Reply to applicants’’ remarks
Applicants’ remarks have been considered.  Examiner does not find the arguments to be convincing.
The main argument as it applies to the above rejection, is that all of the examples in Dow contain cross-linked copolymer of acrylic acid and acrylic acid esters.  This argument is not found to be convincing because the teachings of a reference are not limited to exemplified material.   See MPEP 2123:
2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Applicants have also argued that Examiner is picking and choosing which embodiments to include or exclude in order to arrive at applicants claims.  Examiner respectfully disagrees with applicants’ argument.  Examiner’s position is that it would be obvious to remove a single optional component from the disclosed composition and that the resulting composition would still be expected 
In the remarks, applicants argue that they have surprisingly discovered that excluding Pemulen TR-1 results in a stable composition.  Examiner will interpret “surprising discovery” to be equivalent to “Unexpected results”.  In order to establish that a result is unexpected there needs to be an understanding as to what an expected result would be.  What would one skilled in the art expect if pemulen is removed from the composition of Dow?  Absent additional evidence, one would expect to obtain a comparable composition with comparable properties.  Why would one expect a comparable composition?  Because Dow teaches pemulen to be an optional component.  Absent evidence to the contrary, what applicants have observed is in fact an expected result.  By removing pemulen applicants have obtained a composition is of the same stability as the one with pemulen.

Conclusion
Claims 1-10, 14, 20, 22, 30 and 39 are pending
Claims 1-10, 14, 20, 22, 30 and 39 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628